     Case 2:20-mj-02910-DUTY Document 19 Filed 07/14/20 Page 1 of 3 Page ID #:209



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No. 242101)
 4   Assistant United States Attorney
     Chief, Public Corruption & Civil Rights Section
 5   VERONICA DRAGALIN (Cal. Bar No. 281370)
     Assistant United States Attorney
 6   Public Corruption & Civil Rights Section
          1500 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-2091/0647
          Facsimile: (213) 894-6436
 9        E-mail:    Mack.Jenkins@usdoj.gov
                     Veronica.Dragalin@usdooj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. 2:20-MJ-2910

15              Plaintiff,                    STIPULATION RE: FILING OF
                                              INFORMATION OR INDICTMENT PURSUANT
16                    v.                      TO SPEEDY TRIAL ACT

17   JOSE LUIS HUIZAR,

18              Defendant.

19

20         Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorneys Mack E. Jenkins and
23   Veronica Dragalin, and defendant JOSE LUIS HUIZAR (“defendant”), by
24   and through defendant’s counsel of record, Vicki Podberesky and Mary
25   Carter Andrues, hereby stipulate as follows:
26         1.   Defendant was arrested for a violation of 18 U.S.C.
27   § 1962(d) on June 23, 2020.      The Speedy Trial Act of 1974, 18 U.S.C.
28
Case 2:20-mj-02910-DUTY Document 19 Filed 07/14/20 Page 2 of 3 Page ID #:210
Case 2:20-mj-02910-DUTY Document 19 Filed 07/14/20 Page 3 of 3 Page ID #:211
